Exhibit 99.1 Contact:Elaine Lintecum 916-321-1846 elintecum@mcclatchy.com McCLATCHY REPORTS DISPOSITON OF SP NEWSPRINT COMPANY Sacramento, CA, January 18, 2008 - The McClatchy Company (NYSE: MNI) today reported that it has entered into an agreement, along with the other general partners of SP Newsprint Co. (“SP”), to sell the partnership interests of SP to certain affiliates of White Birch Paper Company for $350 million in cash.McClatchy is an equal one-third partner in SP along with affiliates of Cox Enterprises, Inc. and Media General, Inc.The acquisition is expected to close during the first four months of 2008, subject to regulatory approval. Pat Talamantes, McClatchy’s chief financial officer said, “We are pleased with the outcome of SP’s strategic review process that began last year. This transaction will result in a gain for McClatchy as we dispose of our one-third interest in SP, which will be recorded in our results once the transaction has closed. This transaction is expected to provide after-tax proceeds to McClatchy of approximately $40 million which we plan to use for debt repayment.We expect that selling our equity interest in SP will reduce much of the volatility in our equity income from unconsolidated investments in the future.” About McClatchy: The McClatchy Company is the third largest newspaper company in the United States, with 31 daily newspapers, approximately 50 non-dailies and direct marketing and direct mail operations.McClatchy also operates leading local websites in each of its markets which complement its newspapers and extend its audience reach in each market.Together with its newspapers and direct marketing products, these operations make McClatchy the leading local media company in each of its premium high growth markets.McClatchy-owned newspapers include The Miami Herald, The Sacramento Bee, theFort Worth Star-Telegram, The Kansas City Star, The Charlotte Observer, and The (Raleigh) News
